Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on March 30, 2020.
3.	Claims 1-12 are examine and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2012-089736, filed on 05/10/2019.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lines US 2012/0110049 A1, in view of Stark et al (US 2004/0083336 A1).
	As per claim 1, Lines discloses:
	- a search circuit for determining matching between a search key and a plurality of entry data using binary search, comprising (matching (i.e. comparing) between search key and entries using binary search in a search circuit, Para [0004]), 
	- 5a first memory having a plurality of entry data corresponding to a first search stage group out of a plurality of search stages (first search stage out of plurality search stage, Fig. 1, Para [0017]), 
- a second memory having a plurality of entry data corresponding to a second search stage group out of the search 10stages (second search stage, Fig. 1, Para [0017), 
 - a processor performing a binary search operation by using the first memory and the second memory (binary search using memory, Para [0008], Fig.1),
Lines does not explicitly disclose wherein the second memory includes a plurality of memory banks provided according to number of the search stages of the 15second search stage group. However, in the same field of endeavor Stark in an analogous art disclose wherein the second memory includes a plurality of memory banks provided according to number of the search stages of the 15second search stage group (DRAM (i.e. secondary memory) includes set of memory bank (i.e. plurality of memory bank), Para [0010]), 
Lines does not explicitly disclose wherein the entry data corresponding to the second search stage group are divided into a plurality of sub-entry data groups for each search stages of the second search stage group. However, in the same filed of endeavor Stark in an analogous art disclose wherein the entry data corresponding to the second search stage group are divided into a plurality of sub-entry data groups for each search stages of the second search stage group (entries on DRAM and divided into sub-group (i.e. sub-entry), Para [0128], Fig. 2-5), 
Lines does not explicitly disclose wherein the entry data of each sub-entry data groups is 20stored in each the memory banks based on the search stages. However, in the same field of endeavor Stark in an analogous art disclose wherein the entry data of each sub-entry data groups is 20stored in each the memory banks based on the search stages (each sub-entry (i.e. sub-group) are stored in memory bank of each search stage, Para [0116], [0122], [0129]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lines with the teaching of Stark by modifying Lines such that location position of a data element using binary 
As per claim 2, rejection of claim 1 is incorporated, and further Stark discloses:
- wherein the entry data of each sub-entry data groups is stored in the same memory bank for each same search stage (Para [0116], “entry is contained in separate word from the corresponding Key entry, it may be stored in the same DRAM or in a different DRAM”).
As per claim 3, rejection of claim 1 is incorporated, and further Stark discloses:
- 5wherein the memory banks correspond to each of the search stages, and wherein the entry data of each sub-entry data groups are stored in a corresponding one of the search stages (entry data stored in corresponding stages, Para [0253]).
As per claim 4, rejection of claim 1 is incorporated, and further Stark discloses:
- wherein the sub-entry data groups include a first sub-entry data group and a second sub-entry data group, and wherein entry data of the first sub-entry data group and 15entry data of the second sub-entry data group are respectively stored in different memory banks for each of the search stages (storing sub-group in different DRAM (memory bank), Para [0122], [0116]).
As per claim 5, rejection of claim 1 is incorporated, and further Stark discloses:
- wherein the processor accesses the memory banks in order of 20the search stages (accessing dram of the search stage, Para [0237]).
As per claim 6, rejection of claim 1 is incorporated, and further Stark discloses:
- a first processing unit performing the binary search operation for the first memory, and  5a second processing unit performing the binary search operation for the second memory according to a binary search result by the first processing unit (binary search for first memory and second memory, Para [0128], [0170]).  
As per claim 7, rejection of claim 6 is incorporated, and further Stark discloses:
- 10wherein the second processing unit includes an interface circuit for accessing the second memory (interface to connect to DRAM (second processing unit), Para [0009]).
 As per claim 10 rejection of claim 1 is incorporated, and further Stark discloses:
- wherein the second memory comprises a DRAM (Para [0189], [0214]).
As per claim 11, rejection of claim 10 is incorporated, and further Stark discloses:
- wherein access to the same memory bank among the plurality of memory banks included in the second memory is prohibited for a predetermined period of time (Para [0208], line 1-5, “B-tree search algorithms can be used to minimize the number of access times to the DRAMs, thereby speeding up the search process, for a specified capacity, or increasing the memory capacity for a specified search rate”).
As per claim 12, Lines discloses:
- a search circuit for determining matching between a search key and a plurality of entry data according to a binary search operation, comprising (matching (i.e. comparing) between search key and entries using binary search in a search circuit, Para [0004]), 
- a first processing unit performing a first binary search 5operation for at least one of first search stages out of search stages of the binary search operation (first search stage out of plurality search stage, Fig. 1, Para [0017] performing binary search, Para [0022]), 
- a second processing unit coupled in series to the first processing unit and performing a second binary search operation for a plurality of second search stages of search stages of the 10binary search operation in response to a search result of the first binary search operation (second search stage couple with first stage and performing a binary search, Fig. 1, Para [0017),
- 15wherein the second processing unit performs the second binary search operation while accessing the memory (second binary search, Fig. 1, Para [0017]-[0018]).

Lines does not explicitly disclose a memory including a plurality of memory banks, the memory banks each storing entry data of the corresponding one of the second search stages. However, in the same field of endeavor Stark in an analogous art disclose a memory including a plurality of memory banks, the memory banks each storing entry data of the corresponding one of the second search stages (DRAM (i.e. secondary memory) includes set of memory bank (i.e. plurality of memory bank), Para [0010]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lines with the teaching of Stark by modifying Lines such that location position of a data element using binary search of Lines to execute a search using the DRAM element of Stark for efficient linear search procedure. The motivation for doing so would be to perform an efficient key search in any specific method and to arrange the key entries in the memory in a suitable pattern that minimizes the number of accesses to the memory and enable faster throughput, (Stark, Para [0107]).
7.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lines US 2012/0110049 A1, in view of Stark et al (US 2004/0083336 A1), as applied to claim 1 above, and further in view of Ross et al (US 6,334,123 B1).
As per claim 8, rejection of claim 7 is incorporated,
Combined method of Lines and Stark does not explicitly disclose 15a plurality of FIFO buffers each being provided for an associated one of the memory banks and storing the search key and an address information for accessing the associated one of the memory banks, and a first selection circuit outputting information stored 20in the FIFO buffers to the second memory while switching the FIFO buffers in order. However, in the same field a plurality of FIFO buffers each being provided for an associated one of the memory banks and storing the search key and an address information for accessing the associated one of the memory banks, and a first selection circuit outputting information stored 20in the FIFO buffers to the second memory while switching the FIFO buffers in order (plurality of FIFO buffers associated with memory, Fig. 5, column 10, line 20-25, line 55-67, and switching the FIFO buffer (i.e. flipping the FIFO), column 20, line 50-65).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lines, as previously modified with Stark, with the teaching of Ross by modifying Lines such that location position of a data element using binary search of Lines to execute a search using the DRAM element of Stark for efficient linear search procedure.  The motivation for doing so would be more efficient and faster way to accessing data (Ross, column 3, line 17-20).
As per claim 9, rejection of claim 8 is incorporated, and further lines discloses: 
- wherein the interface circuit further includes a second selection circuit which outputs the search key and the address information for accessing a subsequent memory bank of the plurality of memory banks to the associated one of the memory 10banks according to a determination result by the determination circuit (subsequent memory bank (i.e. second stage, third stage) accessed, Fig. 1, Para [0017]-[0018]),
Combined method of Lines and Stark does not explicitly disclose wherein the second processing unit includes a determination circuit which determines matching between the entry data read from the second memory and the search key output from the FIFO 5buffers. However, in the same field of endeavor Ross in an analogous art disclose wherein the second processing unit includes a determination circuit which determines matching between the entry data read from the second memory and the search key output from the FIFO 5buffers (determining match between the data entry from the FIFO, column 5, line 35-55, column 19, line 15-45).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lines, as previously modified with Stark, with the teaching of Ross by modifying Lines such that location position of a data element using binary search of Lines to execute a search using the DRAM element of Stark for efficient linear search procedure.  The motivation for doing so would be more efficient and faster way to accessing data (Ross, column 3, line 17-20).
			Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167